[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
At the outset of this trial involving a petition for a Writ of Habeas Corpus, petitioner Michael Foster withdrew all his claims except that in which he alleges that the loss of 360 days of good time credit was an excessive sanction imposed by the Department of Correction following a disciplinary hearing held on July 22, 1994 in which he was found guilty of assaulting another inmate.
This court heard testimony from Lieutenant Joseph Negron who was the Hearing Officer at the petitioner's disciplinary hearing. Lieutenant CT Page 15413 Negron stated that identification of the petitioner as the perpetrator of a "very serious" crime was based on reliable and substantial evidence provided by two confidential informants and other witnesses.
On the basis of the Negron testimony and the Department of Correction Disciplinary Report (Respondent's "Exhibit C"), this court finds that the due process requirements of Wolff v. McDonnell, 418 U.S. 539 andSuperintendent, Massachusetts Correctional Institution at Walpole v.Hill, et al, 472 U.S. 445 have been complied with by the disciplinary board in this case. The court finds no basis for a reduction on the sanction imposed.
After hearing the evidence, this court denies the Petition for Writ of Habeas Corpus for the reasons stated above.
Barry, JTR